In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00382-CV
     ___________________________

             RAN LI, Appellant

                      V.

            YAXIN LI, Appellee



   On Appeal from the 96th District Court
          Tarrant County, Texas
      Trial Court No. 096-326383-21


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

         Appellant attempts to appeal the trial court’s order requiring the parties to

appear for mediation. On October 5, 2022, we notified Appellant of our concern that

this appeal did not appear to be from a final judgment or appealable interlocutory

order.     We informed Appellant that the appeal may be dismissed for want of

jurisdiction unless Appellant or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal. See Tex. R. App. P. 42.3(a),

44.3. Appellant responded that, because the order requires Appellant to mediate, the

order is a “mandatory injunction” and is therefore an appealable “final interlocutory

order.” See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (allowing interlocutory

appeal from an order that “grants or refuses a temporary injunction or grants or

overrules a motion to dissolve a temporary injunction as provided by Chapter 65”).

         The trial court’s order does not grant or refuse a temporary injunction nor does

it grant or overrule a motion to dissolve a temporary injunction. Instead, the order

requires the parties to appear at mediation; such an order is not an appealable

interlocutory order. See Banc of Am. Inv. Servs., Inc. v. Lancaster, No. 2-04-223-CV, 2004

WL 1879597, at *1 (Tex. App.—Fort Worth Aug. 24, 2004, no pet.) (per curiam)

(mem. op.) (dismissing for want of jurisdiction attempted interlocutory appeal from

order referring case to mediation). Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                             2
                                   /s/ Brian Walker

                                   Brian Walker
                                   Justice

Delivered: November 10, 2022




                               3